DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-36 are allowed. As to claims 21, 33 and 34, references Maciocci and Kashitani have been made of record as teaching a display control apparatus comprising: a camera; a sensor configured to detect an angle of the display control apparatus; and circuitry configured to detect environment information based on an image acquired by the camera and the detected angle, determine whether a region of the acquired image is a flat surface based on the detected environment information, initiate display of an object based on an operation performed on a displayed determine position and angle of the object with respect to the flat surface region based on the region of the acquired image that is determined to be the flat surface, wherein the angle of the object with respect to the flat surface region is determined independent of any object recognized in the acquired image and independent of a position of the display control apparatus, control display of the object based on the determined position and angle of the object, and change the angle of the object in accordance with the angle of the display control apparatus.

However, none of the prior art teaches or suggests detecting a recognized object in the acquired image, the recognized object being different than the region of the acquired image that is determined to be the flat surface, determine position and angle of the object with respect to the flat surface region based on the region of the acquired image that is determined to be the flat surface control display of the object based on the determined position and angle of the object, and change the angle of the object in accordance with the angle of the display control apparatus, as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616